DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 08/24/2021.
Claims 1, 4-5, 7, 12-13, 19, 22-25 are currently amended claims. Claims 1-25 are pending and considered.
The objection of claims 1, 4-5 and 13 due to informalities has been withdrawn in light of applicant’s amendment to the claims.
Response to Argument
Applicant’s argument, see pages 11-15 of the Remark filed 8/24/2021, with respect to claims over prior arts have been fully considered and are persuasive, further in view of the examiner’s amendments below. Upon examiner’s updated search on the features recited in the claims, examiner believes the case is in condition for allowance. Therefore the rejection under 35 U.S.C. 103 of claims 1-25 has been withdrawn.
Allowable Subject Matter
Claims 1-25 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, applicant's arguments filed on 7/13/2021 are persuasive, as such 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
The application has been amended as follows: 
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Larry E. Henneman (269-279-8820) on 9/2/2021 (See PTO-413 interview summary).

PLEASE AMEND THE CLAIMS AS FOLLOWS:

1. (currently amended) A method performed by a local data storage system for utilizing cloud-based 2data governance, said method comprising: 
3providing instructions to a cloud-based, multi-tenant data governance system to 4customize a first set of data governance policies and to associate said customized 5first set of data governance policies with a first cloud client; 

9establishing a network connection with a geographically remote data governance 10server of said cloud-based, multi-tenant data governance system 11over a wide-area network (WAN); 
12providing information to said data governance server over said WAN to associate said 13local data storage system with said first set of customized data governance 14policies stored on said data governance server; 
16providing said event to said data governance server to 17facilitate a determination of whether said event conflicts with said customized 18first set of data governance policies stored on said data governance server; 
19receiving over said WAN one or more communications from said data governance 20server including instructions to perform a set of remediation actions on said local 21data storage system, when said data governance server determines that said 22event conflicts with a data governance policy of said customized first set of data 23governance policies stored on said data governance server; and 
executing said set of remediation actions on said local data storage system.

2. (previously presented) The method of Claim 1, wherein said step of capturing an 2event includes deploying a plurality of data monitors, each of said plurality of data monitors 3being associated with one of a plurality of different data source types and operative to detect file 4system operations executed on data objects of said associated data source type, generate events 5indicative of said file system operations, and push said events to said data governance server.

3. (original) The method of Claim 2, wherein said step of generating events includes 2scanning at least one of said data source types at different times.

4. (previously presented) The method of Claim 2, wherein said step of generating 2events includes registering for callbacks from an application associated with at least one of said 3data source types.


15. (previously presented) The method of Claim 2, wherein said step of generating 2events includes intercepting and filtering events from at least one of said data source types.  


16. (original) The method of Claim 5, wherein said steps of intercepting and filtering 2events from said at least one of said data source types includes installing an agent on-site with 3said local data storage system, said agent being configured to intercept and filter said events.  


17. (previously presented) The method of Claim 1, wherein said step of 2capturing an event includes capturing metadata associated with one or both of said file system 3operation and said data object.  


18. (original) The method of Claim 7, wherein said step of capturing metadata includes 2capturing metadata identifying a particular user performing said file system operation on said data object.  


19. (previously presented) The method of Claim 8, wherein said step of executing said set 2of remediation actions on said local data storage system includes altering permissions associated 3with said particular user.  


110. (previously presented) The method of Claim 1, wherein said step of receiving over 2said WAN one or more communications from said data governance server includes receiving one 3or more control messages indicating said set of remediation actions to be executed on said local 4data storage system.  


111. (currently amended) The method of Claim 1, wherein said step of providing said 2event to said data governance server includes providing metadata of a file system associated with 3said local data storage system to facilitate 


112. (previously presented) The method of Claim 11, wherein said step of providing said 2event to said data governance server includes providing at least a portion of said data object to facilitate the creation or updating of said derivative data set by said data governance server.  


113. (currently amended) A local data storage system comprising: 
2a hardware processor configured to execute code, said code including a set of 3instructions that cause said hardware processor to execute associated actions; 
4a network adapter electrically coupled to establish a network connection with a 5geographically remote cloud-based, 6multi-tenant data governance system over a wide-area network (WAN); and 
7memory for storing data and said code, said data and said code including 
8an event collection service including a first subset of said set of instructions 9configured to capture an event, said event being indicative of a file system 10operation performed on a data object of said local data storage system, 
11a data governance interface including 
12a second subset of said set of instructions configured to provide information to said 13cloud-based, multi-tenant data governance system to customize a first set 14of data governance policies and to associate said customized first set of 15data governance policies with a first cloud client; 
16a third subset of said set of instructions configured to provide information to a 17data governance server of said cloud-based, multi-tenant data governance 18system over said WAN to associate said local data storage system with 19said customized first set of data governance policies, 
20a fourth subset of said set of instructions configured to provide 21said event to said data governance server over 22said WAN to facilitate a determination of whether said event conflicts with 24said customized first set of data governance policies, and 
25an enforcement module including a fifth subset of said set of instructions 26configured to receive over said WAN communications from said data 27governance server, said communications including instructions to 28perform a set of remediation actions on said local data storage system 29when said data governance server determines that said event creates a conflict 30with a data governance policy of said customized first set of data governance Page 6 of 15App. Serial No.: 15/488,125 Atty. Docket No.: 0143-023D2 31policies, said fifth subset of instructions being operative to perform said set of 34remediation actions on said local data storage system.  


114. (previously presented) The system of Claim 13, wherein said event collection 2service includes a plurality of data monitors, each of said plurality of data monitors being 3associated with one of a plurality of different data source types and operative to detect file 4system operations executed on an associated data source of said associated type, generate events 5indicative of said file system operations, and push said events to said data governance server.  


115. (original) The system of Claim 14, wherein at least one of said data monitors is 2configured to scan said associated data source at different times in order to detect said file system 3operations.  


116. (original) The system of Claim 14, wherein at least one of said data monitors is 2configured to register for callbacks from an application associated with said associated data 3source type in order to detect said file system operations.  


117. (original) The system of Claim 14, wherein at least one of said data monitors is 2configured to intercept and filter events related to said associated data source in order to detect 3said file system operations.  


118. (currently amended) The system of Claim 17, wherein said at least one of said data monitors is 2configured to install an agent on said associated data source, said agent being configured to 3intercept and filter said events.  


119. (previously presented) The system of Claim 14, wherein said data monitors 2are additionally configured to capture metadata associated with one or both of said file system operation and said data object.  


120. (original) The system of Claim 19, wherein said metadata is indicative of a 2particular user performing said file system operation on said data object.  



121. (original) The system of Claim 20, wherein said remediation actions include altering 2permissions associated with said particular user.  


122. (previously presented) The system of Claim 13, wherein said enforcement module is 2configured to: 
3receive one or more control messages indicating said set of remediation actions 4to be executed on said local file storage system; and 
5execute said set of remediation actions responsive to said one or more control 6messages.  



123. (currently amended) The system of Claim 13, wherein said local data storage system is operative to provide to said data governance 3server metadata of a file system associated with said data object to facilitate 



124. (previously presented) The system of Claim 23, wherein said local data storage system is operative to provide to said data governance 3server at least a portion of said data object to facilitate the creation or updating of said derivative data set by said data governance server.  




125. (previously presented) An event collection system deployable on a file storage system, 2said event collection system comprising: 
3a hardware processor configured to execute code, said code including a set of 4instructions which cause said hardware processor to execute associated actions; 
5a network adapter electrically coupled to establish a network connection to a data 6governance server of a cloud-based, multi-tenant data governance system  7over a wide-area network (WAN), said cloud-based, multi-tenant data governance 8system being located geographically remotely from said event collection 9system; and 
10memory for storing data and said code, said data and said code comprising 
11a plurality of source connector routines each including a subset of said set of 12instructions configured to monitor a corresponding one of a plurality of 13particular data sources on said file storage system and to generate an event 14responsive to a file system operation being executed on a data object 15associated with said one of said plurality of particular data sources, said event 16being indicative of said file system operation, and 
17a data governance interface including 
18another subset of said set of instructions configured to push said event to said cloud-based, multi-tenant data governance 
21a third subset of said set of instructions configured to push information to said 22cloud-based, multi-tenant data governance system over said WAN to 23associate said event collection system with a first set of data governance 24policies stored on said cloud-based, multi-tenant data governance server; 25and wherein 
26said one of said plurality of particular data sources includes first source data of a 27first type; 
28a second one of said plurality of particular data sources includes second source data of a second type different than said first type; 
Page 9 of 15App. Serial No.: 15/488,125Atty. Docket No.: 0143-023D230a first one of said source connector routines is compatible with said first data 31source, but not said second data source; 
32a second one of said source connector routines is compatible with said second 33data source, but not said first data source; and 
34said first one of said source connector routines is configured to 
35receive, responsive to said event being received by said cloud-based, multi-36tenant data governance system, a request to provide a first data 37object of said first type corresponding to said event to said data 38governance service, and 
39provide said first data object of said first type to said cloud-based, multi-40tenant data governance server, said first data object of said first type originating from said first data source.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Webb et al (US20160048645A1). Processing of sensitive data in a split/hybrid-cloud system. In particular, the customer may create their own unique application configuration that is stored in the cloud platform and that is delivered back to the customer as a package.
Hinton et al (US 9,460,169 B2). Discloses method for managing multi-tenant audit log data to facilitate compliance analysis without exposing one tenant’s data to another customer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436 

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436